Order, Supreme Court, New York County (Gammerman, J.), entered on August 6,1981, unanimously reversed, on the law and the facts, and plaintiffs’ motion to strike affirmative defense of lack of jurisdiction, and defense of Statute of Limitations is granted, and defendant’s cross motion to dismiss complaint is denied, for the reasons stated by the referee. Appellants shall recover of respondent $75 costs and disbursements of this appeal. No opinion. Concur — Kupferman, J. P., Carro, Silverman and Asch, JJ.